Judgment and order reversed on the law and a new trial granted, with costs to the appellant to abide the event. Memorandum: Defendant was entitled to inquire of plaintiff Bellinger on cross-examination whether he had “ received any moneys from Yurkewicz or any of his representatives or attorneys.” It was material on the question of damages. (Knapp v. Boche, 94 N. Y. 329; An ¿merman V. Utilities Oil Gorp., 222 App. Div. 481.) Exclusion of the evidence under the circumstances presents reversible error. All concur. (Appeal from a judgment for plaintiff in a negligence action. The order denied a motion for a new trial.) Present — Taylor, P. J., McCurn, Vaughan, Piper and Wheeler, JJ.